[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: DEFENDANTS' OBJECTION TOPLAINTIFF'S OFFER OF JUDGMENT
The plaintiff's offer of judgment is in accordance with the applicable sections of both the Practice Book and the General Statutes.
If the offer of judgment is not accepted within thirty (30) days of its filing, it is considered rejected and not subject to acceptance unless refiled.
Section 346 of the Practice Book provides:
    After commencement of any civil action based upon contract or for the recovery of money only, the plaintiff may, before trial, file with the clerk of the court a written "offer of judgment" signed by him or his attorney, offering to settle the claim underlying such action and to stipulate to a judgment for a sum certain. The plaintiff shall give notice of such offer of settlement to the defendant's attorney, or if the defendant is not represented by an attorney, to the defendant himself.
Section 348 of the Practice Book provides:
If such "offer of judgment" is not accepted within CT Page 6663 thirty days, such "offer of judgment" shall be considered rejected and not subject to acceptance unless refiled.
Section 52-192a of the Connecticut General Statutes provides:
    (a) After commencement of any civil action based upon contract or seeking the recovery of money damages, whether or not other relief is sought, the plaintiff may before trial file with the clerk of the court a written "offer of judgment" signed by him or his attorney, directed to the defendant or his attorney, offering to settle the claim underlying the action and to stipulate to a judgment for a sum certain. The plaintiff shall give notice of the offer of settlement to the defendant's attorney, or if the defendant is not represented by an attorney, the defendant himself. Within thirty days after being notified of the filing of the "offer of judgment", the defendant or his attorney may file with the clerk of the court a written acceptance of offer of judgment" agreeing to a stipulation for judgment as contained in plaintiff's "offer of judgment". Upon such filing, the clerk shall enter judgment immediately on the stipulation. If the "offer of judgment" is not accepted within thirty days, the "offer of judgment" shall be considered rejected and not subject to acceptance unless refiled. Any such "offer of judgment" and any "acceptance of offer of judgment" shall be included by the clerk in the record of the case.
In Quinn v. Collins, 1 CSCR 239, Pickett, J., the court granted a defendant an extension to respond to the plaintiff's offer of judgment until after the plaintiffs responded to the defendants' discovery requests
This case, however, is limited to its facts in that plaintiff's responses were overdue. CT Page 6664
Here, the defendant is not asking for an extension, but rather that the court declare the plaintiff's offer a nullity.
The defendants' objection is denied.
Austin, J.